CHIEF JUSTICE                                                                                     LISA MATZ
 CAROLYN WRIGHT                                                                             CLERK OF THE COURT
                                                                                                (214) 712-3450
JUSTICES                                                                                  theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                  GAYLE HUMPA
 DOUGLAS S. LANG                                                                          BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                           (214) 712-3434
 ROBERT M. FILLMORE                                                                     gayle.humpa@5th.txcourts.gov
 LANA MYERS                              Court of Appeals
 DAVID EVANS                                                                                     FACSIMILE
 ADA BROWN                        Fifth District of Texas at Dallas                            (214) 745-1083
 CRAIG STODDART
                                          600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                                INTERNET
 DAVID J. SCHENCK                              DALLAS, TEXAS 75202                    WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                  (214) 712-3400




                                                January 31, 2018


       Mr. Jerome Johnson
       TDCJ# 01198301
       McConnell Unit
       3001 South Emily Dr.
       Beeville, TX 78102


       RE:      Court of Appeals Number: 05-03-01058-CR
                Trial Court Case Number:   F01-53637-IH
                Style: Jerome Johnson v. The State of Texas

       Dear Mr. Johnson:

                The Court is in receipt of your letter dated January 22, 2018 in which you again ask us to
       review the reporter’s record and confirm whether certain items may be found on certain pages.
       The reporter’s record on file in this Court consists solely of the trial that began on June 24, 2003
       and concluded on July 2, 2003. There is no reporter’s record on file in this Court from the first
       trial that ended in a mistrial. To the extent you are seeking copies of that record, we cannot
       assist you.

              Our records reflect that we have sent you a copy of the reporter’s record from the June
       2003 trial. Nevertheless, we are forwarding a copy of the master index from that record. We
       cannot search the record for you nor can we give you legal advice. To the extent you seek
       additional copies, please be advised that we charge ten cents a page for copies.


                                             Respectfully,

                                             /s/ Lisa Matz, Clerk of the Court


       LM/cg
       Enclosure